SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company Material Fact Payment of Interest on Own Capital Rio de Janeiro, August 23, 2013 – Petróleo Brasileiro S.A - Petrobras announces it will pay on August 30 th , 2013 the 3 rd and last installment of remuneration to shareholders related to fiscal year 2012. Payments will be made as Interest on Own Capital (IOC), based on the shareholding position of April 29 th , 2013. The amount of the 3 rd installment to be paid will be adjusted by the SELIC interest rate from December, 31 st , 2012 to August 30 th , 2013, reaching the amount of R$ 0.13719 for common shares (ON) and R$ 0.39443 for non-voting shares (PN). The tables below present the SELIC interest rate adjustment calculation. Common Shares (ON) 3 rd IOC installment (08/30/2013) IOC Amount in Reais per Common Share (ON) R$ 0.13066* Selic Rate Adjustment R$ 0.00653 Total Amount R$ 0.13719 * corresponds to the remaining amount updated on 12/31/2012 divided by 2 (two), according to the announcement of 05/23//2013. Non-voting Shares (PN) 3 rd IOC installment (08/30/2013) IOC Amount in Reais per Non-voting Share (PN) R$ 0.37566* Selic Rate Adjustment R$ 0.01877 Total Amount R$ 0.39443 * corresponds to the remaining amount updated on 12/31/2012 divided by 2 (two), according to the announcement of 05/23//2013. A 15% income tax will be levied on the amounts of R$ 0.13066 per common share (ON) and R$ 0.37566 per non-voting share (PN) and a 20% income tax will be levied on the amounts of R$ 0.00653 per common share (ON) and R$ 0.01877 per non-voting share (PN), corresponding to the SELIC interest rate adjustment. The Income Tax withholdings mentioned above will NOT apply to immune and exempt shareholders. We inform that according to the Resolutions of the Ordinary Shareholders Meeting held on April 29 th , 2013, the total remuneration distributed to shareholders related to fiscal year 2012 will be R$ 0.47 for holders of common shares (ON) and R$ 0.96 for holders of non-voting shares (PN). Considering the early payment of R$ 0.20 for each class of shares on 05/31/2012, the payment of the 2 nd installment on 05/27/2013 and the monetary adjustment of both payments, the total amount to be paid to each class of shares will be: Common Shares (ON) Approved Amount Selic Rate Adjustment Paid Amount 1 st IOC Installment (05/31/2012) R$ 0.200 (R$ 0.00868) R$ 0.20000 2 nd IOC Installment (05/27/2013) R$ 0.135 R$ 0.00365 R$ 0.13431 3 rd IOC Installment (08/30/2013) R$ 0.135 R$ 0.00653 R$ 0.13719 Total Remuneration R$ 0.470 R$ 0.00150 R$ 0.47150 Non-voting Shares (PN) Approved Amount Selic Rate Adjustment Paid Amount 1 st IOC Installment (05/31/2012) R$ 0.200 (R$ 0.00868) R$ 0.20000 2 nd IOC Installment (05/27/2013) R$ 0.380 R$ 0.01051 R$ 0.38617 3 rd IOC Installment (08/30/2013) R$ 0.380 R$ 0.01877 R$ 0.39443 Total Remuneration R$ 0.960 R$ 0.02060 R$ 0.98060 1. CREDIT INSTRUCTIONS Payment will be made by Banco do Brasil S.A., institution depositary of book-entry shares. Shareholders who have a bank account at Banco do Brasil S.A., or at other banks, whose registration is properly filled out, will receive an automatic credit in their bank account on the date of payment. For shareholders whose registration does not contain the “Bank/Branch/Checking Account” inscription, rights will only be credited on the date in which registration is updated in the electronic files of Banco do Brasil S.A., through its branches. For shares deposited in the Fungible Custody of Stock Markets, payment will be credited in the respective Stock Markets and will be transferred to shareholders by deposit brokers. Shareholders who have a share-warrant to bearer may go to any Banco do Brasil S.A. branch with their Individual Taxpayer Identification Number (CPF), Identity Card, proof of residence and certificates with the respective coupons in order to convert shares to book entry form for subsequent yield payment. Bank account information for crediting amounts into a checking account may be provided at this time. For the American Depositary Receipts (ADRs) negotiated at the New York Stock Exchange – NYSE, payment will be made by BNY Mellon, depositary bank of ADRs. The expected date of payment of the ADRs is September 9 th , 2013. Information and clarifications may be obtained at www.adrinform.com. 2. ASSISTANCE LOCATIONS Additional information may be obtained by calling the Banco do Brasil Customer Hotline at +55 21 4004-0001 (Capitals and metropolitan areas) and 0800-7290001 (other Brazilian locations) or by visiting any Banco do Brasil S.A. branch, as well as at the Petrobras head office located at Av. República do Chile, 65 - 1002-B - Rio de Janeiro/RJ or by calling +55 21 3224-1510. 3. NOTES The Interest on Own Capital not claimed within 3 (three) years as of the date of payment (08/30/2013) will expire and will be reverted in favor of the company (Law 6404/76, Article 287, Item II, subitem a). Rio de Janeiro, August 23 rd , 2013 Almir Guilherme Barbassa CFO and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 23, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
